Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/616,791 filed on November 25, 2019 is presented for examination by the examiner.
	The amended claims submitted 08/03/2022 in response to the office action mailed 03/07/2022 are under examination. Claims 1-20 are pending.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated 06/07/2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the yoke is disposed in an asymmetrical fashion with respect to the center line of the magnet”.
Claims 2-18 depend from claim 1 and are allowed for at least the reason stated above.
Regarding claim 19, the closest prior art is Oh USPGPub 2015/0296106 A1 (hereafter Oh). Oh teaches (Figs. 1, 2 and 4) “A lens moving apparatus (camera module of Figs. 1, 2 and 4, where the bobbin 32 holds lenses and is disposed for vertical movement, see paragraph 39) comprising:
a housing (housing 20);
a bobbin (holder module 30) disposed in the housing (30 is inside 20 see e.g. Fig. 2);
a coil (four first coils 31a-31d) disposed at the bobbin (four first coils 31a-31d are wound on holder module 30, see e.g. Fig. 1 and paragraph 37);
a magnet (permanent magnet 23) disposed at a side portion of the housing (see e.g. Figs. 2 and 4); and
a yoke (yoke 25) disposed on the magnet (see Figs. 2 and 4).”
Konuma teaches “wherein a center line of the magnet (the center line of magnet 122A along the y-direction in Fig. 15A) is located at one side with respect to a baseline (see Fig. 15A, paragraph [0146]: “Magnets 122A and 122C positioned on the two sides in the Y-direction are both disposed at positions shifted toward no-magnet-disposing part R relative to the center of lens holder 111”), 
wherein the baseline is a straight line that passes through a center of the housing and that is perpendicular to an outer surface of the side portion of the housing at which the magnet is
disposed (a line along the y-direction in Fig. 15A that passes through a center of the lens holder 111 which is also a center of the housing), and the center line of the magnet is a straight line that passes through a center of the magnet between the first and second ends of the magnet and that is parallel to the baseline (a line along the y-direction in Fig. 15A that passes through the center of magnet 122A).”
	Min teaches “wherein the magnet comprises a first recess (the left-hand-side receiving groove 613 in Fig. 8) formed at a first end thereof (left-hand-side end) and a second recess (the right-hand-side receiving groove 613 in Fig. 8) formed at a second end thereof (right-hand-side end).”
	However, the prior art fails to teach or reasonably suggest “wherein the yoke is disposed in a symmetrical fashion with respect to the baseline and is disposed in an asymmetrical fashion with respect to the center line of the magnet” when taken in context of the claim as a whole. 
	Regarding claim 20, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the yoke is disposed in an asymmetrical fashion with respect to the center line of the magnet”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872